*765On Motion for Rehearing.
We were in error in stating that the trial was before the court without the intervention of a jury. The trial began as a trial before a jury but the jury was discharged and the case decided by the court without the aid of a jury. Appellant presents four points, but neither of these points presents any complaint relating to the discharge of the jury; therefore, our misstatement was immaterial.
We have carefully considered appellant’s motion for a rehearing and same is in all things overruled.